Citation Nr: 0025059	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher rating for asthma and 
asthmatic bronchitis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  Prior to November 3, 1997, and following May 19, 1998, 
the veteran's asthma and asthmatic bronchitis is productive 
of no more than moderate dyspnea, and no more than FEV-1 of 
56 to 70 percent of predicted value and FEV-1/FVC of 56 to 70 
percent.

3.  Between November 3, 1997, and May 19, 1998, the veteran's 
FEV-1 was between 40 to 55 percent.


CONCLUSION OF LAW

The criteria for assignment of a 60 percent rating for asthma 
and asthmatic bronchitis from November 3, 1997 to May 19, 
1998, have been met, but the criteria for assignment of a 
rating in excess of 30 percent prior to November 3, 1997 and 
after May 19, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.97, 
Diagnostic Code 6602 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation for service-connected asthma and 
asthmatic bronchitis, and, as such, the claim is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue will be considered during the entire 
period from the initial assignment of the noncompensable 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A brief review of the history of this appeal reveals that in 
a January 1999 rating decision, the veteran was granted 
service connection for asthma and asthmatic bronchitis, and a 
30 percent rating was assigned from September 1993.  The 
veteran disagreed with the 30 percent rating, and initiated 
this appeal.  

The Board notes that the veteran initiated a claim for 
service connection for a respiratory disorder, claimed as 
chronic obstructive pulmonary disease secondary to mustard 
gas exposure, in September 1993.  During the pendency of the 
veteran's appeal, the regulations pertaining to evaluation of 
respiratory disorders were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46727- 46731 (1996) (currently 
codified at 38 C.F.R. §§ 4.96 - 4.97) (hereinafter referred 
to as "current regulations").  The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
but see 38 U.S.C. § 5110(g) (where compensation "is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.").  As reflected by the January 1999 rating decision, 
and other subsequent RO actions, the veteran's claim has been 
considered under both the former and current version of the 
regulations pertaining to respiratory disabilities, and it 
was determined that an evaluation in excess of 30 percent was 
not warranted under either version of the rating criteria.  
As explained below, the Board finds that a 60 percent rating 
is warranted from November 3, 1997 to May 19, 1998, but 
otherwise there is no basis for a higher rating, and the 30 
percent rating remains in effect for the period prior to 
November 3, 1997, and after May 19, 1998. 

The former criteria for evaluating asthma are found at 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), which rates 
asthma, bronchial.  Those rating criteria prescribe a 30 
percent evaluation for moderate symptoms; asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating is assigned for severe symptoms, including frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
A note to Diagnostic Code 6602 indicates that in the absence 
of clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the current regulations for rating respiratory 
disorders, the focus is on clinical findings regarding Forced 
Expiratory Volume in one second (FEV-1), the Forced Volume 
Capacity (FVC), and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).  For 
bronchial asthma, see 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999), a 30 percent rating is assigned if the evidence 
reflects FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent rating is assigned for FEV-1 of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating requires FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A note to Diagnostic Code 6602 
indicates that in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1999).

As is explained in more detail below, the Board finds that in 
applying the former regulations to the evidence of record, 
the presently assigned 30 percent rating for asthma and 
asthmatic bronchitis is appropriate.  However, under the 
current version of the regulations for evaluating asthma, the 
Board finds that the evidence supports a 60 percent rating 
from November 3, 1997 to May 19, 1998, but no higher.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (depending on the 
facts, a rating may be a constant rating if the disability 
has been consistent in severity or a "staged" rating if the 
disability has fluctuated in severity).

Reviewing the pertinent evidence since the time that the 
veteran was granted service connection reveals that in July 
1995, the veteran underwent a VA examination for non-
tuberculosis diseases and injuries of the respiratory system.  
At that time, the veteran complained of a long history of 
dyspnea and some chest pain since the 1940s.  There was no 
active lung disease found, but chest x-ray showed significant 
emphysema.  Pulmonary function tests also revealed moderate 
obstructive lung disease and moderate restrictive lung 
disease components.  The diagnosis was pulmonary emphysema of 
a moderate degree.  

A July 1997 VA emergency room record reveals that the veteran 
was seen with complaints of exertional dyspnea, tightness in 
the neck, and chest pain.  The assessment included chronic 
obstructive pulmonary disease (COPD).  

More recently, in May 1998, the veteran underwent two VA 
examinations.  The first examination report is dated May 11, 
1998.  At that examination, the veteran denied ever having 
been diagnosed with asthma, but he stated that he had 
occasionally wheezed.  He denied nocturnal waking from 
shortness of breath, chest tightening, or wheezing.  He 
reported exertional dyspnea and was limited to walking about 
three blocks, at a slow pace.  The examiner reported that a 
spirometry performed on November 3, 1997 at a VA medical 
center showed a baseline FEV-1 of 49 percent; FVC of 46 
percent; and FEV-1/FVC ratio of 83 percent.

The second VA examination is dated May 19, 1998.  It was 
noted that pulmonary functions tests reflected significant 
improvement after inhaled bronchodilator.  The veteran's FEV-
1 had gone from 46 percent to 59 percent predicted value.  
The FVC improved from 55 percent to 70 percent predicted 
value.  The FEV-1/FVC ratio was 65.  The examiner noted that 
the marked improvement in air flows after inhaled 
bronchodilator suggested hyperreactive airways/asthma.  The 
concluding impression was moderate, chronic, persistent 
asthma/asthmatic bronchitis.  The examiner indicated that 
"given the reversibility of [the veteran's] airflow 
obstruction, his shortness of breath should improve with 
conventional treatment of asthma/asthmatic bronchitis."  

Other than the foregoing, there is no other recent medical 
evidence of record that addresses symptomatology regarding 
the veteran's service connected asthma and asthmatic 
bronchitis.  

Considering the veteran's service-connected asthma and 
asthmatic bronchitis under the former regulations for 
evaluating asthma, see 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996), the Board finds that the evidence discussed above is 
consistent with the currently assigned 30 percent rating, 
both at the time of the original grant of service connection, 
effective September 1993, and at the present time.  In that 
regard, the veteran has complained of a history of dyspnea, 
as well as exertional dyspnea.  However, there is no evidence 
that the veteran complained of more than a moderate degree of 
dyspnea, in that he stated that he could walk three blocks at 
a slow pace.  Additionally, there is no evidence that the 
veteran's asthma symptoms are so severe that he has more than 
one asthma attack per week.  Rather, the evidence indicates 
that the veteran complained of occasional wheezing, but did 
not report nocturnal asthmatic symptoms, such as waking from 
shortness of breath, chest tightening, or wheezing.  In 
short, under the former version of the criteria for 
evaluating asthma, the Board finds that no more than the 
currently assigned 30 percent rating is warranted.

Considering the veteran's symptomatology under the current 
version of the rating criteria for evaluating asthma, the 
Board finds that a 60 percent rating is warranted from 
November 3, 1997 to May 19, 1998, but no higher.  As set 
forth earlier in this decision, the current version of the 
rating criteria include an examination of pulmonary function 
test results.  The evidence of record indicates that a 
spirometry performed on November 3, 1997, reflected a 
baseline FEV-1 of 49 percent of predicted value, which 
satisfies the criteria for a 60 percent rating for asthma, 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  
However, in the May 19, 1998 VA examination, the veteran's 
FEV-1 was 59 percent predicted value, which meets the 
criteria for a 30 percent rating under the current version of 
the rating criteria.  Thus, the Board finds that a 60 percent 
rating is appropriate from November 3, 1997 to May 19, 1998, 
but no higher.  The Board acknowledges that the May 19, 1998 
finding of an FEV-1 was made after the veteran had used a 
bronchodilator.  However, considering the veteran's other 
symptoms at that time, the Board notes that the veteran's 
FEV-1/FVC ratio was 65, which supports a 30 percent rating.  
Moreover, the veteran was instructed on proper inhaler 
technique for treatment, and it was noted that he would 
receive follow-up treatment for continued care of his asthma, 
which also supports a 30 percent rating.  

In short, the Board finds that a 60 percent rating is 
appropriate from November 3, 1997 to May 19, 1998, but no 
higher, in that there is no evidence of FEV-1 less than 40 
percent or other more severely disabling symptoms.  
Additionally, prior to November 3, 1997, and after May 19, 
1998, there is no basis for a rating in excess of 30 percent, 
as explained above.   

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
asthma and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a 60 percent 
rating from November 3, 1997 to May 19, 1998, as well as no 
higher than a 30 percent rating prior to November 3, 1997, 
and a 30 percent rating after May 19, 1998.  See Fenderson, 
supra.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of evaluations other than those noted above. 

In reviewing the foregoing issue, the Board has been 
cognizant of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of balance of the positive 
evidence with the negative evidence as to allow for a rating 
in excess of 30 percent prior to November 3, 1997, or 
following May 19, 1998, or a rating in excess of 60 percent 
from November 3, 1997 to May 19, 1998.

Further, there do not appear to be any contentions of record 
from the veteran that his asthma and asthmatic bronchitis 
interferes with his ability to retain and maintain 
employment.  In any event, the Board notes that the VA 
Schedule for Rating Disabilities is premised on the average 
impairment in earning capacity.  The record contains no 
evidence that the veteran's asthma has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
recent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the veteran's notice of 
disagreement, received in March 1999, in which he pointed out 
that the RO did not rate, or give a reason why they did not 
rate, his chronic obstructive pulmonary disease (COPD).  In 
this regard, the Board notes that the veteran has been 
granted service connection for asthma and asthmatic 
bronchitis, presumably based on the diagnosis in the May 1998 
VA examination.  While the veteran originally claimed service 
connection for COPD, a review of the medical evidence of 
record, as outlined above, contains varying diagnoses of a 
respiratory disorder.  In light of the foregoing, the Board 
presumes that the award of service connection for asthma and 
asthmatic bronchitis includes the diagnosis of COPD.  
Moreover, even if the award does not specifically contemplate 
COPD, it would not be possible to entirely disassociate the 
symptoms attributable to asthma with the symptoms 
attributable to COPD.  Additionally, VA regulations prohibit 
evaluating the same disability, or the same manifestation of 
a disability, under various diagnoses.  38 C.F.R. § 4.14.  
Finally, the Board has considered the veteran's 
symptomatology under the former and current versions of the 
rating criteria for evaluating COPD, but finds that the 
resulting rating is the same under those rating criteria, as 
under the rating criteria for asthma discussed in this 
decision.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  
Additionally, there is no other related diagnostic code 
provision that would allow for a higher rating.



ORDER

Subject to the rules and regulations regarding awards of 
monetary benefits, a 60 percent rating for asthma and 
asthmatic bronchitis is granted from November 3, 1997 to May 
19, 1998, but the criteria are not met for assignment of a 
rating in excess of 30 percent prior to November 3, 1997, or 
following May 19, 1998.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

